UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE QUARTERLY PERIOD ENDED: November 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto . Commission File Number: 0-27587 ARKADOS GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-3586087 (I.R.S. Employer Identification No.) 220 Old New Brunswick Road, Piscataway, NJ 08854 (Address of principal executive offices) (Zip Code) (732) 465-9300 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý The number of the registrant’s shares of common stock outstanding was 45,176,671 as ofDecember 31, 2010 Arkados Group, Inc. Quarterly Report on Form 10-Q Quarter Ended November 30, 2010 Table of Contents PART I—FINANCIAL INFORMATION Item1. Financial Statements 4 Consolidated Balance Sheets as of November 30, 2010 (unaudited) and May 31, 2010 4 Consolidated Statements of Operations Cumulative During the Development Stage (March 24, 2004 to November 30, 2010) and for the Three and Six Months Ended November 30, 2010 and 2009 (UNAUDITED) 5 Consolidated Statements of Cash Flows – Cumulative During the Development Stage (March 24, 2004 to November 30, 2010)and for the Six Months Ended November 30, 2010 (UNAUDITED) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4T Controls and Procedures 25 PART II—OTHER INFORMATION Item 1 Legal Proceedings 26 Item6. Exhibits 26 Signatures 27 2 INTRODUCTORY NOTES This Report on Form10-Q for Arkados Group,Inc. (“Arkados” or the “Company”) may contain forward-looking statements. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “intend,” “anticipate,” “believe,” “estimate” and “continue” or similar words. Forward-looking statements include information concerning possible or assumed future business success or financial results. You should read statements that contain these words carefully because they discuss future expectations and plans, which contain projections of future results of operations or financial condition or state other forward-looking information. We believe that it is important to communicate future expectations to investors. However, there may be events in the future that we are not able to accurately predict or control. Accordingly, we do not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties set forth under “Risk Factors” in our Annual Report on Form10-K for the year ended May 31, 2009 and other periodic reports filed with the SEC. Accordingly, to the extent that this Report contains forward-looking statements regarding the financial condition, operating results, business prospects or any other aspect of the Company, please be advised that Arkados’ actual financial condition, operating results and business performance may differ materially from that projected or estimated in such forward-looking statements. The Company filed a Form 8-K Report on December 29, 2010 reporting, among other things, the issuance of 10,250,000 shares of common stock to settle $401,000 of unsecured debt, the entry into a license agreement and assetpurchase agreement (“APA) and the settlement of approximately $12.4 million of secured debt (including interest and penalties) for a payment of approximately $5.5 million from the licence fee received, the payment of a substantial portion of unpaid compensation due employees and the resignation and appointment a CEO and director.As, reported, the Company agreed tosell assets used in the Company’s semiconductor business to STMicroelectronics for aggregate consideration of $11 million, of which $7 million was paid on the execution of the APA pursuant to the License and the balance is due at closing. The Company will focus on development, manufacturing, and sales of consumer electronics and Smart Grid products based on power line communication semiconductors. The Company will also continue to provide consulting and development services to existing customers and users of powerline communication semiconductors.At the same time, ST hired most of the Company’s employees, each of whom were engaged in the Company’s semiconductor business.The information contained in this report, except as specifically dated, is as of November 30, 2010 and does not give effect to the changes to the Company’s business or prospects which occurred or may occur as a result of the forgoing. 3 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. ARKADOS GROUP, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) 30-Nov-10 31-May-10 Assets Current assets Cash $ $ Accounts receivable — Total current assets Equipment, net Deferred financing expenses, net Intangible assets, net Other assets $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accrued expenses andother liabilities $ $ Related Party Borrowings Note Payable Current portion convertible debentures and penalties Payroll taxes and related penalties and interest payable Total current liabilities Stockholders’ deficiency Convertible preferred stock - $.0001 par value; 5,000,0000 shares authorized, zero shares outstanding Common stock, $.0001 par value; 100,000,000 shares authorized 24,926,261and 34,926,261, respectively, issued and outstanding Additional paid-in capital Treasury stock ) ) Accumulated Deficit during Development Stage ) ) Total stockholder’s deficiency ) ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 ARKADOS GROUP, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three For the Six For the Six Cumulative Months Months Months Months during the Ended Ended Ended Ended Development 30-Nov-09 30-Nov-10 30-Nov-09 30-Nov-10 Stage (March 24, 2004 to November 30,2010) Net Sales $ Cost of Goods Sold Gross Profit — ) ) ) Research and Development Expenses General and Administrative Expenses Net Loss From Operations ) Other Income (Expenses): Secured Debt Default Penalty — ) — — Interest Expense ) Net Loss Before Income Taxes ) Provision for Income Taxes — ) NetLoss $ ) $ ) $ ) $ ) $ ) Net Loss per share - Basic and diluted $ ) $ ) $ ) $ ) Weighted Average of Common Shares Outstanding - Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements 5 ARKADOS GROUP, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended For the Six Months Ended CumulativeDuring theDevelopment Stage November 30, November 30, (March24, 2004 to November 30, 2010) Cash Flows From Operating Activities Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used) in operating activities Depreciation and Amortization Common stock and warrants issued for services Warrants and beneficial conversion rights with debt — Debt and Interest penalty Accounts Receivable ) Inventory ) — Deferred Expenses ) Prepaid and Other assets ) Payroll Taxes and related penalties and interest payable ) Related Party Payable — Accounts Payable and accrued expenses Net Cash Provided by (Used) in Operating Activities ) ) ) Cash Flows from Investing Activities Purchases of capital expenditures and Patents — 0 ) Net Cash Used in Investing Activities — 0 ) Cash Provided by Financing Activities Loan payable - related party — Note Payable Contribution of capital — Exercise of stock options Private Placement — Proceeds from Convertible Debt — — Repayment of debt — ) Issuance of Debentures — Repayment of related party debt — ) Net Cash Provided by (Used) in Financing Activities Net (Decrease) Increase in Cash ) ) Cash, beginning of the period Cash, end of the period $ 40 $ $ Supplemental cash flow information Debt discount $ $ Cash paid for interest $ — $
